Citation Nr: 1648004	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of an avulsion fracture, left fibula.  

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for coronary artery disease.  

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for left lower extremity peripheral neuropathy. 

6.  Entitlement to service connection for right lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to December 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In September 2016, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an initial compensable disability rating for residuals of an avulsion fracture, left fibula, as well as entitlement to service connection for a lumbar spine disability, coronary artery disease, hypertension, and bilateral lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In a letter dated in September 2016, the Veteran indicated he wished to withdraw his appeals filed on his behalf.  The Board has construed this to be a withdrawal of the appeal as to the above-noted issues.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal, and the issues must be dismissed. 


ORDER

The appeal for entitlement to an initial compensable disability rating for residuals of an avulsion fracture, left fibula is dismissed.  

The appeal for entitlement to service connection for a lumbar spine disability is dismissed.  

The appeal for entitlement to service connection for coronary artery disease is dismissed.  

The appeal for entitlement to service connection for hypertension is dismissed.  

The appeal for entitlement to service connection for left lower extremity peripheral neuropathy is dismissed.  

The appeal for entitlement to service connection for right lower extremity peripheral neuropathy is dismissed.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


